 


114 HR 5183 IH: ALS Disability Insurance Access Act of 2016
U.S. House of Representatives
2016-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5183 
IN THE HOUSE OF REPRESENTATIVES 
 
May 10, 2016 
Mr. Moulton (for himself and Mr. King of New York) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend title II of the Social Security Act to eliminate the five month waiting period for disability insurance benefits for individuals with amyotrophic lateral sclerosis (ALS). 
 
 
1.Short titleThis Act may be cited as the ALS Disability Insurance Access Act of 2016. 2.Elimination of waiting period for individuals with amyotrophic lateral sclerosis (ALS) (a)In generalSection 223 of the Social Security Act (42 U.S.C. 423) is amended— 
(1)in subsection (a)— (A)in paragraph (1), in the matter following subparagraph (E), by striking or (ii) and inserting (ii) in the case of an individual who has been medically determined to have amyotrophic lateral sclerosis (ALS), for each month beginning with the first month during all of which the individual is under a disability and in which the individual becomes entitled to such insurance benefits, or (iii); and 
(B)in paragraph (2)(B), by inserting or (iii) after clause (ii). (b)Effective dateThe amendments made by this section shall apply with respect to applications for disability insurance benefits filed after the date of the enactment of this Act.  
 
